People v Mercado (2015 NY Slip Op 00800)





People v Mercado


2015 NY Slip Op 00800


Decided on February 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2015

Mazzarelli, J.P., Sweeny, Moskowitz, DeGrasse, Manzanet-Daniels, JJ.


14096 1938/10

[*1] The People of the State of New York, Respondent,
vJose Mercado, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Anastasia Heeger of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered May 24, 2011, as amended June 3, 2011, convicting defendant, upon his plea of guilty, of robbery in the first degree as a sexually motivated felony (three counts), robbery in the first degree (two counts), robbery in the second degree as a sexually motivated felony, and sexual abuse in the first degree (four counts), and sentencing him to an aggregate term of 12 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing, and otherwise affirmed.
As the People concede, defendant is entitled to resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]) for a youthful offender determination. Since we are ordering a new sentencing proceeding, we find it unnecessary to address defendant's other arguments (see e.g. People v Smith, 113 AD3d 453 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 3, 2015
CLERK